Citation Nr: 0843086	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-23 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The veteran had active military service from June 2001 to 
June 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The veteran testified before the undersigned via 
videoconference in October 2008.  A transcript of the hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A post-deployment health assessment dated in February 2004 
shows that the veteran complained of having current back 
pain.  

Post-service medical records show that the veteran complained 
of back pain related to his military service in July 2005, 
one month after leaving service.  An x-ray of the veteran's 
lumbar spine in April 2006 revealed a mild degree of disc 
space narrowing at the L5-S1 level.  A VA medical record 
dated in March 2007 indicates that the veteran reported pain 
in his lower back.  

The veteran testified at his hearing in October 2008 that his 
back continuously hurt while deployed to Afghanistan as a 
result of carrying over 100 pounds on ground patrols.  The 
veteran testified that he walked over 300 miles.  

The veteran has testified that his disability is associated 
with his service.  The veteran is competent to testify 
regarding the duration of his symptomatology.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  

The veteran is not competent to provide an opinion regarding 
the etiology of his disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Rather, in determining whether there 
is a nexus to service the Board must rely upon the 
conclusions of trained medical personnel.  Id.  See also 
Allday v. Brown, 7 Vet. App. 517 (1995).  Therefore, while 
the Board acknowledges the veteran's own statements that his 
disability is linked to his active service, such evidence is 
insufficient to grant service connection.

However, given the veteran's competent testimony regarding a 
continuity of symptomatology since service; and the 
complaints of back pain in 2004 and July 2005 (one month 
after leaving service), the Board finds that additional 
medical evidence is needed to determine whether the veteran's 
current low back disability is related to active duty 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4) (2008). See also Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (when the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).  Specifically, a 
remand is necessary to obtain a VA examination and opinion as 
to the nature and etiology of any low back disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care 
providers, VA and private, who may 
treated him for any low back disability 
since service discharge.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  If the RO is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of 
this and ask them to provide a copy of 
additional medical records they may 
have obtained on their own that have 
not been secured previously.

2.  The RO should thereafter schedule 
the veteran for a VA medical 
examination to determine the nature and 
etiology of any low back disability.  
Specifically, the examiner should 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any low back 
disability is related to his military 
service.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The RO should ensure 
that the examination report complies with 
this remand and answers the questions 
presented in the RO's examination 
request.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
David L. Wight
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


